DETAILED ACTION
The following is a first action on the merits of application serial no. 17/281498 filed 3/30/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 3/30/21 has been considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-10 and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shively et al 20180222484 (IDS cited art). As to claim 1, Shively discloses a prime mover system comprising: a first prime mover (110); a first drive shaft (214) operatively coupled to the first prime mover; a differential (150) coupled to the first drive shaft; a power take-off (PTO) drive shaft (404) coupled to the differential; a second drive shaft (302) coupled to the differential; a transmission (310) coupled to the second drive shaft; a first accessory (400) operatively coupled to the PTO drive shaft; and an output shaft (304 or 306) coupled to the transmission; wherein the transmission is configured to transfer rotation of the second drive shaft to the output shaft ([0040], last three lines); and wherein rotation of the PTO drive shaft is independent of rotation of the output shaft (as shown in Figure 9).

As to claim 2, wherein the differential is a second differential, and further comprising: a first prime mover drive shaft (extending from 110) coupled to the first prime mover; a second prime mover (120); a second prime mover drive shaft (extending from 120) coupled to the second prime mover; and a first differential (transmissions 130, 132 can be considered differentials) coupled to the first prime mover drive shaft, the second prime mover drive shaft, and the first drive shaft.

As to claim 3, further comprising an output member (312) coupled to the output shaft; wherein rotation of the output shaft causes the output member to produce force.

As to claim 8, Shively discloses a prime mover system configured to drive a first accessory (400) and a second accessory (preamble not given patentable weight, see MPEP 2111.02), the prime mover system comprising: a first prime mover (110); a first drive shaft (214) operatively coupled to the first prime mover; a power take-off (PTO) drive shaft (404) operatively coupled to the first drive shaft; a transmission (310) operatively coupled to the first drive shaft; a first PTO transmission member (via 402) coupled to the PTO drive shaft and configured to drive the first accessory; and an output shaft (304 or 306) coupled to the transmission; wherein the transmission is configured to selectively transfer rotation of the first drive shaft to the output shaft; and wherein rotation of the PTO drive shaft is independent of rotation of the output shaft ([0040]).

As to claim 9, further comprising a second prime mover (120); wherein the first drive shaft is operatively coupled to the second prime mover.

As to claim 10, further comprising: a first prime mover drive shaft (extending from 110) coupled to the first prime mover; a second prime mover drive shaft (extending from 120) coupled to the second prime mover; a differential (150) coupled to the first prime mover drive shaft, the second prime mover drive shaft, and the first drive shaft, the differential configured to transfer to the first drive shaft at least one of: (i) rotation of the first prime mover drive shaft or (ii) rotation of the second prime mover drive shaft.

As to claim 14, further comprising: an output member (312) coupled to the output shaft and configured to be rotated by the output shaft; and a battery ([0033]) coupled to the first prime mover, the battery configured to provide power to the first prime mover.

As to claim 15, further comprising a controller (510) communicable with the first prime mover and configured to rotate the first drive shaft at a target speed so as to provide a target output to one of the first PTO transmission member (Figures 12-18).

As to claim 16, wherein the transmission is communicable with the controller; the transmission comprises: a clutch actuator (Figures 14, 16) communicable with the controller; and a gear shifter communicable with the controller (524, Figure 12); and the controller is configured to communicate with at least one of the clutch actuator or the gear shifter, to change a gear ratio of the transmission.

As to claim 17, further comprising a differential (150) coupled to the first drive shaft (214) and the PTO drive shaft (404), the differential configured to transfer rotation of the first drive shaft to the PTO drive shaft; wherein the first drive shaft, the PTO drive shaft, the differential, and the first PTO transmission member are configured such that rotation of the first drive shaft (214) causes rotation of the first PTO transmission member (402).

Claim(s) 1, 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shively et al 20180222484 alternative interpretation. As to claim 1, Shively discloses a prime mover system comprising: a first prime mover (120); a first drive shaft (134) operatively coupled to the first prime mover; a differential (150) coupled to the first drive shaft; a power take-off (PTO) drive shaft (404) coupled to the differential; a second drive shaft (134, shaft extending from 110) coupled to the differential; a transmission (132) coupled to the second drive shaft; a first accessory (400) operatively coupled to the PTO drive shaft; and an output shaft (304 or 306) coupled to the transmission; wherein the transmission is configured to transfer rotation of the second drive shaft to the output shaft ([0040], last three lines); and wherein rotation of the PTO drive shaft is independent of rotation of the output shaft (as shown in Figure 9).

As to claim 6, wherein the transmission is an automated manual transmission ([0033]).

As to claim 7, wherein the transmission is an automatic transmission ([0033]).

Claim(s) 1, 4, 5, 8, 11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017123495 (IDS cited art). As to claim 1, WO discloses a prime mover system comprising: a first prime mover (72); a first drive shaft (extending from 72) operatively coupled to the first prime mover; a differential (104) coupled to the first drive shaft; a power take-off (PTO) drive shaft (extending from 104 towards 196) coupled to the differential; a second drive shaft (extending from 104 toward 132) coupled to the differential; a transmission (132) coupled to the second drive shaft; a first accessory (142) operatively coupled to the PTO drive shaft; and an output shaft (extending from 132) coupled to the transmission; wherein the transmission is configured to transfer rotation of the second drive shaft to the output shaft; and wherein rotation of the PTO drive shaft is independent of rotation of the output shaft (as shown in Figure 12).

As to claim 4, further comprising a second accessory coupled to the PTO drive shaft (144); wherein the first accessory is different from the second accessory.

As to claim 5, further comprising: a first PTO transmission member (upper pulley to 142) coupled to the PTO drive shaft; and a first accessory transmission member (lower pulley to 142) coupled to the first PTO transmission member; wherein the first accessory is operatively coupled to the PTO drive shaft through the first PTO transmission member and the first accessory transmission member.

As to claim 8, WO discloses a prime mover system configured to drive a first accessory (142) and a second accessory (144), the prime mover system comprising: a first prime mover (72); a first drive shaft (extending from 72) operatively coupled to the first prime mover; a power take-off (PTO) drive shaft (extending from 104 towards 196) operatively coupled to the first drive shaft; a transmission (132) operatively coupled to the first drive shaft; a first PTO transmission member (via upper pulley to 142) coupled to the PTO drive shaft and configured to drive the first accessory; and an output shaft (extending from 132) coupled to the transmission; wherein the transmission is configured to selectively transfer rotation of the first drive shaft to the output shaft; and wherein rotation of the PTO drive shaft is independent of rotation of the output shaft (as shown in Figure 12).

As to claim 11, further comprising a second PTO transmission member coupled to the PTO drive shaft (via upper pulley to 144) and configured to drive the second accessory.

As to claim 13, wherein rotation of the PTO drive shaft causes simultaneous rotation of the first PTO transmission member and the second PTO transmission member (based on both upper pulley connections to PTO shaft).

Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2010065476. WO discloses a prime mover system (Figure 14) configured to drive a first accessory and a second accessory, the prime mover system comprising: a first prime mover (420); a second prime mover (450 or 590); a first prime mover drive shaft (extending from 420) operatively coupled to the first prime mover; a second prime mover drive shaft (extending from 450 or 590) operatively coupled to the second prime mover; a first drive shaft (extending between 430 and 510); a first differential (430) coupled to the first drive shaft, the first prime mover drive shaft, and the second prime mover drive shaft, the first differential configured to transfer to the first drive shaft rotation of at least one of: (i) the first prime mover drive shaft or (ii) the second prime mover drive shaft; a power take-off (PTO) drive shaft (extending between 460 and 510); a second differential (510) coupled to the first drive shaft and the PTO drive shaft, the second differential configured to transfer rotation of the first drive shaft to the PTO drive shaft; and a first PTO transmission member coupled to the PTO drive shaft and configured to drive the first accessory (page 39, [0132], line 5 describes 460 can be a pump, therefore the first member can be pump shaft).

Allowable Subject Matter
Claims 12, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 12 in combination with claims 8 and 11)…….. a first accessory transmission member coupled to the first PTO transmission member and coupling the first PTO transmission member to the first accessory; and a second accessory transmission member coupled to the second PTO transmission member and coupling the second PTO transmission member to the second accessory; wherein the first PTO transmission member and the first accessory transmission member are defined by a first ratio; and wherein the second PTO transmission member and the second accessory transmission member are defined by a second ratio different from the first ratio.
-(as to claim 19 in combination with claim 18)………..a second PTO transmission member coupled to the PTO drive shaft and configured to drive the second accessory; wherein the PTO drive shaft, the first PTO transmission member, and the second PTO transmission member are configured such that rotation of the PTO drive shaft causes simultaneous rotation of the first PTO transmission member and the second PTO transmission member.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Wegeng et al 20090069154 (Figure 1), Dalum 20150135863 (Figure 1A) and GB 2475227A (Figure 12) are cited as vehicles having power take off systems that meet the limitations of at least claim 1.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        August 13, 2022